—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered July 27, 1999, which granted the respective motions of the defendants Village Greens Shopping Center, Inc. and King Kullen Grocery Co., Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The plaintiff was slashed in the face by a man with a box cutter in the parking lot of a shopping center owned by the defendant Village Greens Shopping Center, Inc., in which a store operated by the defendant King Kullen Grocery Co., Inc. (hereinafter King Kullen), was located.
The defendants established that they owed no duty to the plaintiff because the assault in the parking lot was unforeseeable. In response, the plaintiffs submission of evidence regarding prior criminal incidents in the area was insufficient to raise *422a triable issue of fact in this regard (see, Rozhik v 1600 Ocean Parkway Assocs., 208 AD2d 913; Iannelli v Powers, 114 AD2d 157).
The plaintiff’s remaining contentions are either academic in light of the foregoing or without merit.
The application by King Kullen to impose a sanction against the appellant pursuant to 22 NYCRR 130-1.1 (a) is denied. Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.